Citation Nr: 9909729	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for the residuals of a perforation of the colon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of March 1997 from the St. Petersburg, Florida, 
Regional Office (RO).  The sole issue on appeal concerns 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a perforation of the colon.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was hospitalize at the VA Medical Center in 
Gainesville, Florida (VAMC) from May to July 1971.

3.  A September 1971 VAMC hospital summary indicates that the 
veteran's perforated colon was probably caused by 
administration of a Fleet's enema in June 1971.

4.  Treatment rendered at the VAMC in June 1971 resulted in 
additional disability diagnosed as a perforated colon.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for residuals of perforation of 
the colon are met. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he incurred an additional 
disability, namely residuals from a perforation of his colon, 
as a result of VA treatment.  He specifically contends that 
the additional disability is a result of treatment provided 
by the VA Medical Center located in Gainesville, Florida, in 
either May 1971 or June 1971. 

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service- connected. 38 
U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to 38 U.S.C.A. §  1151 were amended 
during the pendency of the veteran's appeal.  Effective 
October 1, 1997, the statute provides that compensation shall 
be awarded for a qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying disability if the 
disability was not the result of the veteran's willful 
misconduct and: (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable; 
or (2) the disability was proximately caused by the provision 
of training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31. 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

The United States Court of Appeal for Veterans Claims (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of § 1151 
would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran, as the Board finds that the 
benefit sought on appeal may be granted, under the criteria 
found in the superseded version of 38 U.S.C.A. §  1151.

The evidence of record demonstrates that the veteran was 
hospitalized in the Gainesville, Florida, VA Medical Center 
(VAMC) in June 1970.  The report of this hospital summary 
indicates that the veteran was diagnosed with external 
hemorrhoids.  No other disorder of the rectum or colon was 
noted on the hospital summary.  

A VA Form 10-7131indicates the veteran was hospitalized the 
VAMC on May 24, 1971 for prolapsed hemorrhoids.  A June 11, 
1971 VAMC operation report indicates that the veteran had a 
preoperative diagnosis of rectal perforation.  The operations 
performed were described as an anoscopy, sigmoidoscopy, and 
rectal mucosal biopsy.  

The report indicates that there was a large perforation on 
the right posterior rectal wall with a large abscess 
proceeding posteriorly and to the right of the rectum.  The 
abscess cavity contained no significant prurilence but was 
filling with granulation tissue.  The upper limits of the 
abscess cavity could not be appreciated by palpation because 
of the length involved.  A sigmoidoscope was passed into the 
rectum and into the rectosigmoid to a distance of 25 cm.  
Beyond the original perforation no lesions were seen.  At the 
site of the perforation there were multiple large hemorrhoids 
tags all of which had a very fleshy appearance and were firm 
in texture.  Nothing was done to the rectal perforation.  

A June 15 1971 VAMC pathology report demonstrates that the 
specimen was labeled as Rectal Mucosa and that it consisted 
of a single portion of rectal tissue, 0.3 x 1 x 1.5 cm. in 
size.  One surface was covered by what appeared to be mucosa 
and the other contained submucosal elements.  The entire 
specimen was bisected and submitted for embedding.  The 
diagnosis was rectal mucosa, biopsy, chronically inflamed 
granulation tissue consistent with sinus tract.

The veteran was hospitalized at the VAMC in August 1971 
report indicates that the veteran was diagnosed with 
retrorectal abscess and internal hemorrhoids.  The report 
states that the veteran "suffered a probably rectal 
perforation and retrorectal abscess from trauma of a Fleet's 
enema in June 1971."  The report indicates that the veteran 
was discharged in July 1971 from the previous hospitalization 
with retrorectal abscesses granulating well.  

A January 1972 Hospital Summary from the VAMC has also been 
associated with the claims folder.  The report of this 
hospitalization indicates that the veteran was diagnosed with 
internal hemorrhoids, and status post drainage of retrorectal 
abscess.  The operation performed during this hospitalization 
was a hemorrhoidectomy.  

A September 1986 treatment record from the Gainesville VAMC 
indicates that the veteran underwent a sigmoidoscopy, anal 
dilation, and biopsy of an anorectal lesion under general 
endotracheal anesthesia.  The treatment note indicates that 
there was a fairly marked anal stenosis with a ring 3 cm. 
from the anal verge which appeared to be an old scar.  A 
September 1987 Hospital Summary from the VAMC indicates that 
the veteran had been diagnosed with anal stenosis and 
hyperplastic colon polyp.  The veteran underwent a barium 
enema, rigid sigmoidoscopy, an anal dilation, and anal biopsy 
during this period of hospitalization.  The discharge summary 
indicates that the veteran had "a history of perirectal 
abscess drainage in 1971 and 1975 and that the strictures 
[were] felt to be secondary to this."  

A VA outpatient treatment note dated in October 1989 
indicates that the veteran had a history of anal strictures 
and indicates that he underwent surgery for perirectal 
abscess in 1971 and 1975.  The report states that the 
strictures were felt to be secondary to perirectal abscess.  

The veteran submitted a written statement in May 1998 in 
which he states that the rectal tests which were done at the 
at the Gainesville VAMC resulted in his colon perforation and 
subsequent residuals.  The Board notes that the RO on three 
occasions requested all treatment, outpatient, nurses, and 
Doctors notes from the Gainesville VAMC.  

To summarize, the evidence of record demonstrates that prior 
to 1971 the veteran had a history of hemorrhoids.  The 
veteran was hospitalized at the Gainesville VAMC in May 1971 
for prolapsed hemorrhoids and was discharged apparently in 
July 1971.  Treatment records from June 1971 indicate that 
the veteran was diagnosed with a rectal perforation.  
Hospital records from September 1971 indicate that the 
veteran's rectal perforation was probably caused by insertion 
of a Fleet's enema in June 1971.  

The Board finds that the evidence regarding the veteran's 
contentions in this claim is in equipoise.  The Board decides 
that by resolving reasonable doubt in favor of the veteran, 
it is as likely as not that the June 1971 rectal perforation 
was caused by administration of the enema while in the 
Gainesville VAMC.  38 C.F.R. § 3.102 (1998).  Therefore, the 
veteran's residuals from a colon perforation may be 
considered an additional disability, which resulted from VA 
medical treatment.

Accordingly, the Board finds that the criteria for 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
the residuals of a colon perforation are met, and the 
veteran's claim is granted. 38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1997).


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C. § 
1151 for residuals of perforation of the colon is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


